Citation Nr: 9916652	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  93-13 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
October 1969.

This appeal arises from a rating decision in April 1996 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

This appeal was previously Remanded by the Board in November 
1998.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities are post-
traumatic stress disorder (PTSD), evaluated as 30 percent 
disabling; chronic low back pain with osteoarthritis, 
evaluated as 10 percent disabling; spina bifida occulta, 
evaluated as 0 percent disabling; and scar of the sacroiliac 
joint, evaluated as 0 percent disabling.  The combined 
disability rating is 40 percent.

2.  The veteran has a high school education and four years of 
college; he last worked in 1990 as a counselor.

3.  The veteran's service-connected disabilities do not 
preclude securing and following substantially gainful 
employment.


CONCLUSION OF LAW

A total disability evaluation based on individual 
unemployability due to service-connected disabilities is not 
warranted.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim which is plausible.  The Board 
is also satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist the veteran mandated by 38 
U.S.C.A. § 5107(a).

The record discloses that service connection is in effect for 
post-traumatic stress disorder (PTSD), evaluated as 30 
percent disabling; chronic low back pain with osteoarthritis, 
evaluated as 10 percent disabling; spina bifida occulta, 
evaluated as 0 percent disabling; and scar of the sacroiliac 
joint, evaluated as 0 percent disabling.  The combined 
disability rating is 40 percent.

A total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned where the 
schedular rating is less than total when the disabled person 
is unable to secure or follow a substantially gainful 
occupation as the result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a).

As the veteran's service-connected combined disability rating 
is only 40 percent, he does not meet the schedular 
requirements for a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) under 38 C.F.R. § 4.16(a).  However, 
total disability ratings for compensation may nevertheless be 
assigned where the schedular rating for the service-connected 
disability is less than 100 percent when it is found that the 
service-connected disability is sufficient to produce 
unemployability without regard to advancing age.  38 C.F.R. 
§§ 3.340, 3.341, 4.16.

The veteran underwent a VA PTSD examination in June 1997.  
The veteran complained of a chronic sleep disturbance over 
the past 20 years.  He denied a history of any psychiatric 
treatment.  He indicated that he attended college from 1962 
to 1967 but did not receive a degree.  His mood was 
dysphoric; he denied any suicidal or homicidal ideations.  
The diagnosis was PTSD, and the veteran was assigned a Global 
Assessment of Functioning (GAF) of 60.

Concerning the veteran's back, the record contains a November 
1997 letter from the veteran's private physician, H. Lee 
King, M.D.  Dr. King indicated that the veteran's positive 
findings were L5 radiculopathy without any accompanying 
neuropathy.  Dr. King stated that the veteran's back injury 
according to AMA (American Medical Association) guidelines 
placed the veteran at a whole person impairment of 15 
percent.

At a January 1998 VA spine examination, the veteran reported 
back pain with radiation into both legs.  He reported 
weakness extending from his left hip to his left leg.  He 
took Tylenol every 4-6 hours for pain relief.  He stated that 
he was unable to walk more than one block and was limited in 
the amount of time that he could sit.  He did not use 
crutches or a cane; he had not undergone surgery for his 
back.  Physical examination revealed forward flexion 
(passive) to 32 degrees, and active range of motion to 22 
degrees.  Extension backwards was to 5 degrees, both active 
and passive.  The veteran's range of motion ability was 
limited by pain.  There was marked scoliosis involving the 
thoracic and upper lumbar spine with convexity on the left 
side.  It was hard for the veteran to maintain his balance 
upon standing.  Neurologic examination revealed that pin 
point sensation was markedly decreased starting at the left 
sacroiliac joint.  The diagnosis was chronic low back pain 
with L5-S1 radiculopathy as well as osteoarthritis and 
sacroiliitis on the left side of the sacroiliac joint.  
Arthritic changes bilaterally in the hips was also noted.  
The neurological examination conducted later in January 1998 
reflected an assessment of chronic low back pain with no 
evidence of radiculopathy.  It was noted that weakness of the 
muscles of the left leg could not be substantiated on the 
examination (a similar finding was made on the April 1997 VA 
examination).  A January 1998 electromyography (EMG) report 
was essentially normal.  The examiner remarked that the 
absence or scarcity of recruitment of motor unit action in 
almost all the muscles, on a previous EMG test, did not 
"corroborate" with the veteran's ability of locomotion now 
and then.  It was also noted that the results of the January 
1998 EMG supported the conclusions reached in the January 
1998 neurological examination.

Recent VA examinations have not reported any residuals 
related to spina bifida.  Further, a March 1999 VA 
examination revealed no tenderness or pain related to the 
veteran's service-connected scar.

Although service connection is in effect for PTSD, a scar of 
the sacroiliac joint, and spina bifida occulta, it is clear 
from the record that the veteran's main contention is that 
his service-connected back disability renders him 
unemployable.  The Board recognizes that the veteran's 
service-connected back disability may prohibit heavy manual 
labor, such as lifting, kneeling, squatting and prolonged 
standing or walking.  However, the Board is unable to find 
that pain, numbness, and limitation of motion of the 
veteran's back precludes participation in any substantially 
gainful occupation.  No physician, including Dr. King, has 
reported that the veteran's back disability, alone or in 
combination with any other service-connected disability, has 
rendered the veteran unemployable.  Further, objective 
medical findings do not substantiate the veteran's subjective 
complaints.  For example, the January 1998 neurological 
examination found no evidence of radiculopathy or weakness of 
the left leg muscles.  Also, the January 1998 EMG was 
essentially normal, and the examiner remarked that the 
findings "did not corroborate with the veteran's ability of 
locomotion now and then."  The Board realizes that a May 1993 
decision of the Social Security Administration (SSA) awarded 
the veteran disability benefits based on his back condition.  
The Board observes that although SSA decisions with regard to 
unemployability are not controlling for purposes of VA 
adjudication, the SSA decision is "pertinent" to a 
determination of appellant's ability to engage in 
substantially gainful employment, Martin v. Brown, 4 Vet. 
App. 136, 140 (1993).  Nevertheless, the Board finds that the 
back pathology manifested on recent examinations indicates 
that the veteran was showing more back pathology in May 1993 
than he is now.

As for his PTSD, the Board notes that the veteran has been 
assigned a GAF of 60, indicative of only moderate 
occupational impairment.  

On consideration of all the evidence of record, including the 
Social Security Administration decision of May 1993, the 
Board finds that the preponderance of the evidence is against 
a finding that the veteran's service-connected disabilities 
render him unable to secure or follow a substantially gainful 
occupation.  Accordingly, entitlement to TDIU is not 
established.  38 C.F.R. §§ 3.340, 4.16.

While the Board has considered the doctrine of affording the 
veteran benefit of any existing doubt with regard to the 
issue on appeal, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant resolution of this matter on that basis.  38 U.S.C.A. 
§ 5107(b).


ORDER

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities is denied.



		
	BRUCE KANNEE	
	Member, Board of Veterans' Appeals



